EXHIBIT A
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                            Chapter 11
 LIVE PRIMARY, LLC,
                                                            Case No. 20–11612 (MG)
                                  Debtor.



                   NOTICE OF DEADLINE REQUIRING FILING
             OF PROOFS OF CLAIM ON OR BEFORE DECEMBER 18, 2020


TO:    ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST LIVE PRIMARY,
       LLC.

               The United States Bankruptcy Court for the Southern District of New York has

entered an Order (the “Bar Date Order”) establishing December 18, 2020 by 5:00 p.m.

(prevailing Eastern Time) (the “Bar Date”) as the last date for each person or entity (including

individuals, partnerships, corporations, joint ventures, trusts and governmental units) to file a proof

of claim against Live Primary, LLC, the debtor listed above (the “Debtor”).

               The Bar Date and the procedures set forth below for filing proofs of claim apply to

all claims against the Debtor that arose prior to July 12, 2020, the date on which the Debtor

commenced this case under chapter 11 of the United States Bankruptcy Code, except for claims

listed in Section 4 below that are specifically excluded from the Bar Date filing requirement.

1.      WHO MUST FILE A PROOF OF CLAIM

               You MUST file a proof of claim to vote on the chapter 11 plan filed by the Debtor

or to share in distributions from the Debtor’s bankruptcy estate if you have a claim that arose prior

to July 12, 2020 (the “Filing Date”), and it is not one of the types of claim described in Section 4

below. Claims based on acts or omissions of the Debtor that occurred before the Filing Date must




                                                  2
be filed on or prior to the Bar Date, even if such claims are not now fixed, liquidated or certain or

did not mature or become fixed, liquidated or certain before the Petition Date.

               Under Section 101(5) of the Bankruptcy Code and as used in this Notice, the word

“claim” means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,

secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such

breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced

to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

2.      WHAT TO FILE

               Your filed proof of claim must conform substantially to Official Form No. 410; a

case-specific proof of claim form accompanies this Notice. Additional proof of claim forms may

be obtained at www.uscourts.gov/forms/bankruptcy-forms.

               All proof of claim forms must be signed by the claimant or, if the claimant is not

an individual, by an authorized agent of the claimant. It must be written in English and be

denominated in United States currency. You should attach to your completed proof of claim any

documents on which the claim is based (if voluminous, attach a summary) or an explanation as to

why the documents are not available.

               Your proof of claim form must not contain complete social security numbers

or taxpayer identification numbers (only the last four digits), a complete birth date (only the

year), the name of a minor (only the minor’s initials) or a financial account number (only the

last four digits of such financial account).

3.      WHEN AND WHERE TO FILE

               Except as provided for herein, all proofs of claim must be filed so as to be actually

received on or December 18, 2020 at 5:00 p.m. (prevailing Eastern Time).

                                                 3
               Attorneys (with full access accounts) and employees of institutional creditors (with
limited access accounts) should file Proofs of Claim electronically, on the Court’s Case
Management/Electronic Case Filing (“CM/ECF”) system;
               Those without accounts with the CM/ECF may create and electronically file their
Proofs of Claim through the “File A Proof of Claim” link on this Court’s website,
www.nysb.uscourts.gov, or by mailing or delivering their original Proof of Claim, including
supporting documentation to the following address:
                                            United States Bankruptcy Court
                                            Southern District of New York
                                            One Bowling Green, Room 614
                                            New York, New York 10004-1408

               Proofs of claim will be deemed filed only when received by the Bankruptcy Court

on or before the Bar Date. Proofs of claim may not be delivered by facsimile, telecopy or electronic

mail transmission.

4.      CLAIMS FOR WHICH PROOFS OF CLAIM NEED NOT BE FILED

               You do not need to file a proof of claim on or prior to the Bar Date if the claim falls

into one of the following categories:

                     (a)      Any claim that has already been asserted in a proof of claim against the
                              Debtor filed with the Clerk of the Bankruptcy Court for the Southern
                              District of New York in a form substantially similar to Official
                              Bankruptcy Form No. 410;
                           (b) Any claim that is listed on the Amended Schedules of Assets and
                              Liabilities filed by the Debtor, provided that (i) the claim is not
                              scheduled as “disputed,” “contingent” or “unliquidated”; and (ii) the
                              claimant does not disagree with the amount, nature and priority of the
                              claim as set forth in the Amended Schedules of Assets and Liabilities
                              filed by the Debtor;
                           (c) Any claim that has previously been allowed by Order of this Court;
                           (d) Any claim for which a different deadline has previously been fixed by
                              this Court;

                                                     4
                       (e) Any claim that has been paid in full by the Debtor; and
                       (f) Any claim allowable under sections 503(b) and 507(a)(2) of the
                             Bankruptcy Code as an expense of administration of the Debtor’s estate.

               If you are a holder of an equity interest in the Debtor, you need not file a proof of

interest with respect to the ownership of such equity interest at this time. However, if you assert a

claim against the Debtors, including a claim relating to such equity interest or the purchase or sale

of such interest, a proof of such claim must be filed on or prior to the Bar Date pursuant to the

procedures set forth in this Notice.

               This Notice is being sent to many persons and entities that have had some

relationship with or have done business with the Debtor but may not have an unpaid claim against

the Debtor. The fact that you have received this Notice does not mean that you have a claim or that

the Debtor or the Court believes that you have a claim against the Debtor.

5.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

               If you have a claim arising out of the rejection of an executory contract or unexpired

lease as to which the order authorizing such rejection is dated on or before November 10, 2020,

the date of entry of the Bar Date Order, you must file a proof of claim by the Bar Date. Any person

or entity that has a claim arising from the rejection of an executory contract or unexpired lease, as

to which the order is dated after the date of entry of the Bar Order, must file a proof of claim with

respect to such claim by the date fixed by the Court in the applicable order authorizing rejection

of such contract or lease.

6.      CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR
        DATE

               ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE

REQUIREMENTS OF THE BAR DATE ORDER, AS SET FORTH IN SECTION 4 ABOVE,


                                                  5
AND THAT FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM

SHALL NOT BE TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE

PURPOSES OF VOTING ON ANY PLAN OF REORGANIZATION FILED IN THIS CASE

AND PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTOR’S CASE ON ACCOUNT

OF SUCH CLAIM.

7.        THE DEBTOR’S SCHEDULES AND ACCESS THERETO

               You may be listed as the holder of a claim against the Debtor in the Debtor’s

Amended Schedules of Assets and Liabilities and/or the Schedule of Executory Contracts and

Unexpired Leases contained therein (collectively, the “Schedules”). If you rely on the Debtor’s

Schedules, it is your responsibility to determine that the claim is accurately listed in the Schedules.

               As set forth above, if you agree with the nature, amount and status of your claim as

listed in the Debtor’s Schedules, and if your claim is not described as “disputed,” “contingent,” or

“unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to file a proof of

claim, you must do so before the Bar Date in accordance with the procedures set forth in this

Notice.

               Copies of the Schedules are available for inspection on the Court’s Internet Website

at http://www.nysb.uscourts.gov. A login and password to the Court’s Public Access to Electronic

Court Records (“PACER”) are required to access this information and can be obtained free of

charge through the PACER Service Center at http://www.pacer.gov. Copies of the Schedules may

be requested by written request sent to either the Office of the Clerk of the Bankruptcy Court, One

Bowling Green, New York, New York 10004-1408 or by email or U.S. mail to counsel to the

Debtor, Rosen & Associates, P.C., 747 Third Avenue, New York, New York 10017-2803,

cmccabedehney@rosenpc.com.



                                                  6
              A holder of a possible claim against the Debtor should consult an attorney

regarding any matters not covered by this notice, such as whether the holder should file a

proof of claim.



Dated: November 10, 2020                 BY ORDER OF THE COURT
       New York, New York




_____/s/Sanford P. Rosen     .
Counsel to the Debtor and
   Debtor-in-Possession

ROSEN & ASSOCIATES, P.C.
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100

Sanford P. Rosen




                                            7
